Citation Nr: 1731442	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  07-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the period prior to May 31, 2011, for a psychiatric disorder, variously diagnosed to include bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to May 31, 2011.  


REPRESENTATION

Veteran represented by:	Michelle S. Powers, Attorney


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to January 1969 and from June 1969 to October 1970, to include active duty for training from April 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded service connection and a 30 percent rating for a psychiatric disorder, effective June 19, 2002. 

In December 2008, the Board issued a decision granting a higher initial disability rating of 50 percent.  The Veteran appealed that decision and, in October 2010, the Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision remanding the case back to the Board.  In April 2011, the Board remanded the issue for further development consistent with the Court remand. 

By way of an April 2012 decision, the RO awarded an increased rating to 100 percent for the Veteran's psychiatric disorder, effective May 31, 2011. 

The case was then returned to the Board to address the sole remaining matter of whether the Veteran is entitled to an initial rating higher than 50 percent for the period prior to May 31, 2011.  In a May 2014 decision, the Board denied entitlement to an initial rating higher than 50 percent for the period prior to May 31, 2011 for the psychiatric disorder.  However, the Veteran again appealed the Board's decision to the Court, which granted a joint motion for remand in February 2015.  The joint motion found that there had not been substantial compliance with the Board's previous remand.  The case was remanded by the Board in June 2015 for further development.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  For the period prior to May 31, 2011, the Veteran's psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD was at the least, productive of occupational and social impairment, with deficiencies in most areas, to include work, family relations, and mood.

2.  The Veteran has a single service-connected disability of psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD which is rated at 70 percent prior to May 31, 2011 and 100 percent from May 31, 2011.

3.  For the period prior to May 31, 2011, the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  For the period prior to May 31, 2011, the criteria for a disability rating of 70 percent, but no more, for psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  For the period prior to May 31, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate and fully address the Veteran's service-connected disabilities. 

Accordingly, the Board will address the merits of the claim.

      II.  Increased Rating 

Legal Criteria

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2; see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).   In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125 (a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the AOJ certified the Veteran's appeal to the Board in September 2013, this claim is governed by the DSM-IV.  Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

According to the DSM-IV, a GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.
Factual Background

The record includes the documents associated with the Veteran's application for Social Security Administration (SSA) disability benefits which included a January 1999 report of telephone contact.  The report of telephone contact indicated that the SSA disability examiner spoke with the Veteran's VA psychiatrist and the VA psychiatrist reported that the Veteran's concentration fair to poor and it was his opinion that the Veteran would not be able to concentrate long enough to complete a task or would be capable of following one to two step instructions.  The VA psychiatrist further indicated that the Veteran had a very limited stress tolerance and was currently hypomanic with irritability.  Moreover, the Veteran had rapid pressured speech, moderate anxiety, and was very irritable.  The VA psychiatrist believed the Veteran would decompensate in a work type setting, get into arguments with peers and authorities, and was not capable of working with anyone else at that time.  The VA psychiatrist explained that the Veteran had immature and impulsive traits, impaired socialization skills are impaired, and suffered from a moderate degree of paranoid thinking.  Additionally, the VA psychiatrist indicated the Veteran had bipolar disorder which had been undiagnosed for a long period of time.  The VA psychiatrist opined that he had "no doubts whatsoever" that the Veteran was "incapable of working."  The VA psychiatrist also opined that the Veteran was not capable of handling funds in his own best interest.  

A December 2003 VA clinic note indicated that the Veteran reported having problems sleeping and nightmares that include dreams about Vietnam.  The Veteran reported that he did not like to be around people and was irritable.  The Veteran reported that he had thoughts in his head that were not right and reported "the thought to drive my car off the bridge pops up" but the Veteran denied that he would do that.  The Veteran reported seeing visions of heads floating in the water and indicated that it was hard for him to determine at times if his dreams are real or just dreams.  He reported that he drove his wife crazy because he woke her up to ask if things are real.  The Veteran also reported that he heard mumbles and someone calling his name.  A mental status examination revealed that the Veteran had constricted and flat affect; limited spontaneity of speech; poor sleep and appetite; decreased energy; linear thoughts; presence of psychotic thoughts; no delusional thoughts; no suicidal thoughts, plans, or risk; and no homicidal thoughts, plans, or risk.   

A January 2004 VA mental health outpatient note indicated that the Veteran reported that he did not like to be around people, engaged in excessive eating to cope, did not deal with anybody, had no enjoyment, felt sadness, and had a lack of energy as well as no motivation.  The Veteran reported occasional hopelessness, helplessness, and low self-esteem.  He denied suicidal or homicidal thoughts because of religious beliefs.  He reported occasional audio hallucination but none presently and no visual hallucinations or paranoia.  The Veteran had the propensity to become easily frustrated.  

The Veteran was afforded an April 2006 VA PTSD examination.  The examination report indicated that the Veteran reported that he had not worked steadily since he was in the military because of difficulty maintaining competitive employment due to his PTSD symptoms.  The Veteran reported that he was living with his third wife and they were having difficulties in their relationship.  The Veteran has two daughters ages 25 and 16.  The Veteran reported that he has always had difficulties in relationships.  He stated spending his days resting, going to group, and watching and reported that he liked to be alone.  The examination report indicated that the Veteran does have a significant legal history including being in prison for grand theft auto and bank robbery.  A mental status examination revealed the Veteran was dressed and groomed appropriately for the evaluation; his eye contact was poor and was wearing sunglasses for the entire evaluation; he denied audio and visual hallucinations; and there was evidence of psychomotor retardation with his speech and movements, his long response frequencies, and slow thinking processes.  The Veteran was alert and oriented to time, place, and person and there was no evidence of a thought or perceptual disturbances.  The examiner assessed the Veteran a GAF score of 45.  The examiner opined that the Veteran was experiencing a mild level of impairment in social and occupational functioning. 

The Veteran was afforded a March 2007 VA mental disorders examination.  The examination report indicated that the Veteran reported moderate to considerable symptoms associated with PTSD and depression.  Specifically he described psychological and physiological reactivity if a plane or chopper flew overhead and reported problems with anger.  The Veteran reported having anxiety that something could happen and described a hypervigilant style.  He reported daily thoughts about his trauma and said he had nightmares five to six times a week and his wife did not sleep with him because his sleep was disturbed.  He reported that he avoided crowds and described some emotional detachment from others.  The Veteran also noted problems with having an exaggerated startle reaction and said he sometimes feared he is going to die and just felt anxious about his cancer.  The Veteran also reported problems with depression, low energy, low motivation, and isolation.  He also reported decreased feelings of hope.  The Veteran reported that he was married for the fourth time for seven and had two daughters ages 26 and 16, but denied having grandchildren.  He reported a conflictual relationship with his current wife and said they argue a lot.  The Veteran reported that he talked to his oldest daughter a couple of times a week when she calls and his younger daughter about once a month.  He denied any close friends and reported that he has casual social contacts from his groups.  He said he used to go to church but has not done this since he has had complications associated with his cancer and reported that he was going to recovery groups about twice a week but not for the past four to five 4 or 5 months due complications associated with his cancer. 

Mental status examination of the Veteran revealed he was alert, oriented, attentive, and appeared his stated age; his mood appeared to be somewhat dysphoric and his affect was mood congruent; speech was a regular rate and rhythm; there was no evidence of psychomotor agitation or retardation; eye contact was fair; and he was generally cooperative with the examiner.  The Veteran's thought process was somewhat circumstantial; thought content was devoid of any current auditory or visual hallucinations; there was no evidence of delusional content noted; and he denied any current suicidal or homicidal ideation.  Moreover, he denied a history of suicide attempts.  He reported a history of being physically aggressive with others but said he has not behaved in this manner in about 10 years.  His memory was intact for immediate recent and remote events; had intelligence estimated to be in the average range; and had fair insight into his current condition.  The examiner diagnosed the Veteran with PTSD, depressive disorder, not otherwise specified (NOS), and polysubstance dependence in remission.
The examiner opined that in terms of his social adaptability and interactions with others, the Veteran appeared to be moderately considerably impaired and in terms of his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner associated with his PTSD and depression, he appeared to be moderately to considerably impaired.  

In an October 2007 Correspondence, the Veteran's readjustment counseling specialist indicated that the Veteran experienced feelings of guilt, difficulty with sleep, and anxiety. 
 
The Veteran attended a private psychiatric examination in October 2007.  Mental status examination of the Veteran revealed psychomotor speed was normal, hygiene and dress were good, and affect was cooperative and friendly, but in moments when he was serious he was clearly depressed.  The Veteran's memory was intact though he said he had difficulty concentrating and it was hard to tell exactly how clearly he remembered things.  His sensorium was clear, thought process and content were digressive and off the subject, and he did not answer questions precisely nor could he answer a direct question direct simply.  He reported that he had some hallucinations which sounded mainly visual and occasional.  The private examiner diagnosed the Veteran with PTSD and polysubstance dependence in remission and assessed the Veteran a GAF score of 45.  The private examiner opined that the Veteran was not a candidate for the active work force in any way and that his PTSD symptoms prevented him from pursuing gainful employment. 

In a January 2009 Correspondence, the Veteran reported that he lost his job 12 years ago because of anger due to his PTSD.  He also reported that he had suicidal thoughts, problems with relationships, had nightmares on regular basis, and was uncomfortable being around people and in crowds. 

A February 2009 mental health medication note indicated the Veteran denied any homicidal or suicidal ideation, denied audio and visual hallucinations, and reported the ability to develop a safety plan.  He reported feeling paranoid at times if he hears planes overhead or loud noises and continued experiencing chronic nightmares, flashbacks, hypervigilance, and isolative behavior.  Mental status examination notes indicated the Veteran had good insight and good judgment, and homicidal and suicidal ideations were absent. 

In a February 2009 Buddy/Lay Statement, the Veteran's wife reported that the Veteran could be set off by anything simple, was verbally abusive, was very angry, avoided crows and loud noises, and did not like to socialize with others. 

A July 2010 VA mental health medication note indicated that Veteran reported his mood was "OK" but he still had some irritability; his sleep was fair most nights although still disrupted some nights; and he continued to have nightmares and hypervigilance. The Veteran denied suicidal and homicidal ideation.  The Veteran was assessed a GAF score of 55.

The Veteran's May 2011 VA mental health medication notes indicated that the Veteran reported sadness and anxiety; having vague suicidal thoughts on occasion without intent with none today, and no history of suicide attempt.  The Veteran reported nightmares, isolation, and being easily startled.  Mental status examination revealed that the Veteran was casually dressed, well-groomed, well-nourished male, was cooperative with exam, eye contact improved, speech was fluent and logical with normal rate and rhythm, had no abnormal psychomotor noted, depressed mood, had sad, broad affect expressed today, linear and goal directed thought processes, and had no audio or visual hallucinations.  

Legal Analysis

The Veteran is currently evaluated at 50 percent for psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD, for the period prior to May 31, 2011.  On closer inspection of the evidence of record, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD has approximated the schedular criteria for a disability rating of 70 percent for the period prior to May 31, 2011.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In finding that a 70 percent rating is warranted for the period prior to May 31, 2011, the Board notes that the Veteran's psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD has been productive of or characterized by suicidal ideation, audio hallucinations, paranoia, anger and irritability, and isolation.  This combination of symptoms indicates that the Veteran's current disability approximates the criteria for a rating that, at the least, represents occupational and social impairment with deficiencies in most areas, including work, family relations, and mood.

However, the Veteran's psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD has not been productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Specifically, the Board notes in December 2003 the Veteran reported having difficulty distinguishing dreams from reality and reported hearing mumbles and hearing someone calling his name.  Moreover in January 2004 and October 2007, the Veteran reported having past occasional audio hallucinations.  However, April 2006, February 2009, and May 2011 medical records indicated the Veteran did not have audio and visual hallucinations.  Additionally, the Board notes that a December 2003 VA clinic note indicated that the Veteran reported having the thought to drive his car off a bridge, but the Veteran denied that he would do it.  In a January 2009 Correspondence, the Veteran indicated he had suicidal thoughts, yet treatment notes throughout the record generally indicated that the Veteran denied suicidal ideation, intent, and plan.  Significantly, at his January 2004 VA outpatient visit, the Veteran denied suicidal or homicidal thoughts because of religious beliefs.  

Despite reporting a conflictual relationship due to arguing, the Veteran indicated being married for the fourth time in seven years.  The Veteran also reported that he had two daughters ages 26 and 16.  He indicated that he talked to his oldest daughter a couple of times a week when she called and his younger daughter about once a month.  Although the Veteran denied having any close friends, he reported having casual social contacts from his groups.  He reported that he used to go to church, but ceased due to complications with cancer and reported that he was going to recovery groups about twice a week but had had stopped for four to five months due complications associated with his cancer. 

The evidence also demonstrates that during the relevant period, the Veteran was assessed GAF scores of 45 through 55.  An April 2006 VA examiner and October 2007 private psychiatric examiner assigned a GAF score of 45, which suggests some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  In July 2010 a VA clinician assessed a GAF score of 55, which suggests moderate symptoms or moderate difficulty in social, occupational, or school functioning.  While VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

As such, the Board finds that for the period prior to May 31, 2011, the Veteran's psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD symptoms, including their frequency, severity, and duration, more nearly approximate those enumerated in the schedule of ratings for mental disorders for a 70 percent disability rating, not a 100 percent disability rating.  The Board finds the totality of the medical and lay evidence of record indicates the Veteran's psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD symptoms did not result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name to warrant a 100 disability rating.  See C.F.R. § 4.130.

The Board notes that while there has been some variation in the severity of the Veteran's psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD symptoms during the appeal period, these symptoms have generally remained consistent with a 70 percent evaluation throughout the duration of this appeal.  Accordingly, the Board concludes that staged ratings are not warranted in this case, and the 70 percent rating is appropriate for the period prior to May 31, 2011, currently on appeal.  38 C.F.R. § 4.71a; See Hart v. Mansfield, 21 Vet. App. 505.

The Board considered 38 C.F.R. § 4.7, which provides that the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  However, the Veteran has not demonstrated symptoms of the frequency, severity, duration, and scope, required for a 100 disability rating.  Thus, the Board finds that his disability picture for the period on appeal does not more closely approximate the criteria for a 100 percent disability rating.  Hence, the claim for an initial rating in excess of 70 percent disabling for psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD must be denied for the period prior to May 31, 2011.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

	III.  TDIU

Legal Criteria

A TDIU may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a). Multiple injuries incurred in action will be considered one disability.  38 C.F.R. 
§ 4.16 (a)(4).
"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19.

Legal Analysis

In his February 2007 Application for Increased Compensation Based on Individual Unemployability, the Veteran indicated that he became too disabled to work in 1996 which was the last time he worked and the most he ever earned was $30,000 a year as a salesman in 1990.  He indicated that he left his job because of his disability, has not tried to gain employment since, and had one year of college education but no other education or training.

The Veteran is service-connected for a single disability of psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD at 70 percent prior to May 31, 2011 and 100 percent from May 31, 2011.  Thus, the scheduler criteria are met.  See 38 C.F.R. § 4.16 (a)(2)-(3).

The Veteran's last known employment was in 1996.  Additionally, the medical evidence of record demonstrates the Veteran has significant occupational limitations.  Specifically, the evidence of record includes documents associated with the Veteran's application for SSA disability benefits which included a January 1999 report of telephone contact.  The report of telephone contact indicated that the SSA disability examiner spoke with the Veteran's VA psychiatrist and the VA psychiatrist opined that he had "no doubts whatsoever" that the Veteran was "incapable of working."  The VA psychiatrist also opined that the Veteran was not capable of handling funds in his own best interest.  The record also contains an SSA disability determination and transmittal form which reflects that the Veteran qualified for disability benefits for "affective/mood disorders" and substance addiction disorders and his disability began August 1998.

At his April 2006 VA PTSD examination the Veteran reported that he had not worked steadily since he was in the military because of difficulty maintaining competitive employment due to his PTSD symptoms.  The examiner opined that the Veteran was experiencing a mild level of impairment in social and occupational functioning.

The March 2007 VA examiner opined that in terms of his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner associated with his PTSD and depression, the Veteran appeared to be moderately to considerably impaired.  

The Veteran attended a private psychiatric examination in October 2007.  The private examiner opined that the Veteran was not a candidate for the active work force in any way and that PTSD symptoms prevented him from pursuing gainful employment. 

Lastly, the Board notes the negative medical opinions of record in reference to the Veteran's employability, but determines the evidence to be in relative equipoise.  

Thus, the Board finds that, with resolution of reasonable doubt in the Veteran's favor, the evidence demonstrates that for the period prior to May 31, 2011, the Veteran is entitled to a TDIU based on his service-connected psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD.  Therefore, a TDIU is granted.


ORDER

An initial disability of 70 percent is granted for the period prior to May 31, 2011, for a psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD.

An initial disability of 100 percent is denied for the period prior to May 31, 2011, for a psychiatric disorder, variously diagnosed to include bipolar disorder and PTSD.

A TDIU for the period prior to May 31, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


